Citation Nr: 0725507	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-04 838	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to service connection for a left knee disability, 
including residuals of an arthroplasty.

Entitlement to temporary total rating based on surgery and 
convalescence for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel
INTRODUCTION

The veteran had active service from September 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a Board hearing in April 2007.  The 
veteran's July 2007 motion to advance on the docket was 
granted the same month.


FINDINGS OF FACT

1.  Chronic left knee disability was not exhibited in service 
or for many years after active duty and current left knee 
disability is not shown to be otherwise related to service.

2.  There is no showing that a service-connected disability 
required a recent period of hospitalization or convalescence, 
including during hospitalization for the left knee 
arthroplasty in 2005.  


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by 
active military service, nor may left knee arthritis be 
presumed to have been incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2006).

2.  The criteria for a temporary total rating arising out of 
a January 2005 surgery for total left knee replacement have 
not been met.  38 C.F.R. §§ 3.102, 4.29, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in March 2005 and March 2006 letters.  
This correspondence essentially informed the veteran to send 
any pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's 
statements, a lay statement, a transcript from the October 
2007 Board hearing, service medical records (SMRs), a report 
of separation, and VA treatment records.  The Board finds 
that VA has satisfied its duty to notify and assist.  All 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  Therefore, VA has complied with its duty to assist 
the veteran in the development of the facts pertinent to his 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been any different had complete VCAA 
notice been provided at an earlier time.

In light of the Board's denial of the appellant's claims, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102.  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1  Vet. 
App. at 54.

In support of his claim, the veteran testified at his April 
2007 Board hearing that he injured his left knee during 
initial training in service.  (Tr. 3)  The veteran stated 
that he saw a doctor a year later and that he sought limited 
medical care for his left knee.  (Tr. 3-4)  The veteran did 
not identify any medical providers.  In support of his claim, 
the veteran also relies upon an October 2005 lay statement 
from a fellow serviceman who indicates that he served with 
the veteran in the Volcano Islands and observed the veteran 
injure his left leg.

SMRs show no evidence of any complaints of or treatment for a 
left knee problem.  The earliest medical evidence of record 
regarding the veteran's left knee are VA medical records 
showing that the veteran complained of left knee pain in May 
and June 1972, approximately 26 years post-service.  Notes, 
dated June 1972, indicate that the left knee was "negative 
on X-ray."

An October 1984 VA examination report noted that the 
veteran's left knee was normal.  VA records dated from 
January 2005 show that the veteran was diagnosed with 
"severely symptomatic DJD" of the left knee and had a total 
left knee replacement. 

Although the medical evidence reflects that the veteran 
currently has a left knee disability, thereby satisfying the 
first element of his service connection, the preponderance of 
the evidence is against the finding of an in-service 
occurrence of the alleged left knee injury during training.  
The Board notes that the veteran's right knee injury during 
service and his subsequent medical care are detailed in his 
SMRs which contain a medical board report.  Although the SMRs 
show that the left knee was continuously examined and 
measured, for comparison to the injured right knee, the 
veteran never reported or was treated for a left knee injury 
during service.

The medical evidence presented does not show any complaints 
related to the left knee until 26 years later in 1972.  The 
veteran's knee was then found to be normal in 1984.  The 
initial diagnosis of chronic left knee disability was in 
January 2005, more than 50 years post-service.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2006).  

The veteran claims that he initially injured the left knee 
during training.  To the extent his testimony and statements 
and the statement of his fellow Marine could be construed as 
a claim that he sustained a left knee injury in combat, the 
Board finds that argument credible.  However, the Court has 
clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 


aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82  
F.3d 389, 392 (1996) (citations omitted).  In another case, 
the Court, in addressing section 1154(b), explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to . . . 
the submission of evidence of incurrence or aggravation of an 
injury or disease in service."  Kessel v. West, 13 Vet. 
App. 9 (1999) (en banc) (citations omitted) (overruling Arms 
v. West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).  Therefore, in this case, mere 
acceptance of testimony as to the incurrence of an in-service 
left knee injury does not establish service connection.

There is no medical nexus between the claimed in-service 
injury and the veteran's current left knee disability.  The 
only evidence of a nexus is the veteran's own assertions 
linking his disability to service.  While the veteran is 
qualified to make observations about any injury he suffered 
and describe any symptoms he experienced, he is not competent 
to render a medical opinion as to diagnosis or etiology.  See 
38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for left knee 
disability because there is no evidence of pertinent 
disability in service or for many years following service.  
Thus, while there is a current diagnosis of left knee 
disability, there is no competent evidence linking a left 
knee disability with service.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

Based on the entire record, the Board finds that left knee 
disability was not present in service and left knee arthritis 
was not manifested within the one year presumptive period 
after service.  Because the preponderance of evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; see also Gilbert, 
supra.  Service connection for left knee arthroplasty is 
therefore denied.

As to the veteran's claim for a temporary 100 percent 
evaluation based on January 2005 left knee replacement 
surgery requiring convalescence.  The Board does not find 
that entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.30 is warranted as a result of the veteran's 
January 2005 left knee surgery and the convalescence that 
followed that surgery.  It is clear that entitlement under 
this regulation is predicated on the establishment of service 
connection for the disability under treatment, and the Board 
has determined that service connection for the veteran's left 
knee disability is not warranted.


ORDER

Service connection for left knee disability is denied.

A temporary total rating based on surgery and convalescence 
for left knee disability is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


